internal_revenue_service number release date index nos cc psi - plr-107743-00 date a x y l ps state d1 dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representatives requesting a ruling that x is an eligible_small_ethanol_producer and thus eligible for the small_ethanol_producer_credit allowed by sec_40 of the internal_revenue_code and that the partners of x will include their distributive_share of the credit under the principles of sec_702 the information submitted states that x is a state limited_partnership formed by y and l ps for the purposes of leasing and operating an ethanol production facility in state the plant and marketing ethanol and certain other products produced by the plant y is the general_partner and l ps are the limited partners of x the ethanol produced at the plant is derived from corn and is at least proof x sells the ethanol for use as an oxygenate for blending with gasoline the plant has a plated productive capacity of million gallons of alcohol per year x l ps and y individually and together have productive capacity for alcohol of less than big_number gallons y owns the plant but leases it to x pursuant to a lease agreement dated d1 the limited_partnership agreement for x the agreement provides that y shall manage control administer and operate the business affairs of x the agreement provides also that y shall be paid a management fee equal to all costs and expenses_incurred by y in the operation of the plant y as x’s general_partner operates the plant using corn x acquired from y under a supply contract between x and y dated d1 pursuant to the supply contract x will pay y the fair_market_value of each bushel of corn delivered to x if y purchases any ethanol from x y will pay fair_market_value for the ethanol a the chief_executive_officer of x’s general_partner y represents that the relationship between y and x was established on an arms length basis the agreement provides that the l ps have the right to assign their interests in x subject_to certain restrictions sec_40 provides that for purposes of sec_38 the alcohol fuels credit includes the small_ethanol_producer_credit sep credit for an eligible_small_ethanol_producer eligible producer sec_40 provides that the sep credit of any eligible producer for any taxable_year is cents for each gallon of qualified_ethanol_fuel_production of such producer sec_40 provides generally that the term qualified_ethanol_fuel_production qualified production includes any alcohol that is ethanol that is produced by an eligible producer and that during the taxable_year is sold for use or used by the eligible producer in the production of a qualified_mixture in a trade_or_business other than casual off-farm production sec_40 defines qualified_mixture to include a mixture of alcohol and gasoline that is sold by the taxpayer producing that mixture to any person for use as a fuel or is used as a fuel by the taxpayer producing that mixture sec_40 provides that the qualified production of any producer for any taxable_year shall not exceed big_number gallons sec_40 provides that the term alcohol includes methanol and ethanol but does not include i alcohol produced from petroleum natural_gas or coal including peat or ii alcohol with a proof of less than sec_40 provides that an eligible producer is a person that at all times during the taxable_year has a productive capacity for alcohol as defined in sec_40 without regard to clauses i and ii not in excess of big_number gallons pursuant to sec_40 in the case of a partnership the limitations contained in sec_40 and in sec_40 shall be applied at the entity level and at the partner or similar level sec_702 provides that each partner determines that partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the income_tax regulations provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises based solely on the information submitted and the representations made including the representations that x y and l ps as of the date of the ruling_request have a productive capacity for alcohol not in excess of big_number gallons x is an eligible_small_ethanol_producer eligible for the small_ethanol_producer_credit allowed by sec_40 x’s credit for the tax_year is limited by sec_40 to its qualified production big_number gallons x as an eligible_small_ethanol_producer receives the entire sec_40 credit available which is passed through to and allocated only among the partners of x under the principles of sec_702 in accordance with each partner’s ownership_interest in x as of the time the credit arises except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in addition no opinion is expressed concerning the applicability of sec_40 and sec_702 upon a change in facts including a change in any of the partners of x this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours h grace kim assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
